Citation Nr: 1147024	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2011 Board hearing, the Veteran testified that his hearing loss had worsened since the May 2009 VA examination.  See transcript on page 4.  Thus, a new examination will be ordered.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to VA records, there are relevant records that need to be associated with the claims file.  The Veteran was seen by VA audiology on June 2, 2005 and March 5, 2007.  Both times, the audiologist made statements that would indicate the Veteran underwent audiological testing, see March 2007 record ("Right ear: sloping to severe sensorineural hearing loss from 250 through 8000 Hz."), but the individual pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were not provided in these records.  Additionally, the examiner reported what "Speech Discrimination Testing" revealed, but did not state the specific test used to determine the speech discrimination.  Thus, the Board does not know whether such test results would be adequate for rating purposes.  See 38 C.F.R. § 4.85 (2011) (An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.).)  Therefore, the Board will seek clarification as to the pure tone thresholds at the relevant Hertz levels and the type of speech discrimination testing that was used during both evaluations.  (The Board notes that the April 2009 VA audiological evaluation used the "CIDW-22" test for speech recognition, which results cannot be used to rate hearing loss.  See id.)

At the August 2011 hearing, the Veteran testified that he had undergone an audiological evaluation at VA approximately two months ago.  See transcript on pages 4-5.  This would indicate such test was provided in approximately June 2011.  Of record are VA treatment records from April 2011 to July 21, 2011.  In reviewing these records, there is no indication that the Veteran underwent an audiological evaluation during this time period.  Regardless, the Board will ask that the AMC/RO check to make sure there was no audiological evaluation conducted around June 2011 by VA.

Lastly, with respect to VA treatment records, there is a gap in the records from February 2010 to April 2011, and an attempt to obtain any relevant records during this time period pertaining to treatment for hearing loss must be made.

As to private records, the Veteran underwent private audiological evaluations by Dr. Edward Katime in August 2007 and January 2009.  See medical records.  There are findings reported for "Speech Audiometry," but there is no indication what kind of test was used.  This should be clarified on remand.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).  

The Veteran testified that Dr. Katime provided an audiological evaluation in January or February 2011.  See transcript on page 7.  Thus, when seeking clarification for the 2007 and 2009 audiological evaluations, VA should seek to obtain any other records this examiner has since January 2009 pertaining to treatment for hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and ask that he provide permission for VA to obtain information and any additional records from Dr. Edward Katime in Garden City, New York.  The AMC/RO should contact Dr. Katime for the following reasons:

	(i)  Request additional information with respect to the Veteran's audiology reports of August 9, 2005 and January 26, 2009.  A copy of these results should be forwarded to Dr. Katime and ask that he state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the evaluations were conducted by a state-licensed audiologist.  Also, the audiology results were not interpreted, so Dr. Katime should be asked to assign numerical designations for the results vice the assignment of "x"s and "o"s.  

   (ii)  Request any additional audiology results conducted in his office since January 2009 (note that the Veteran reported undergoing a test in January or February 2011).  If speech recognition tests were done during any other audiological evaluation, Dr. Katime should state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the examinations were conducted by a state-licensed audiologist.  

All information obtained from Dr. Katime should be attached in the claims folder for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  The AMC/RO should obtain the specific clinical findings from the June 2, 2005 and March 5, 2007, VA audiological evaluations, such as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test.  The AMC/RO should also obtain any relevant VA treatment records from February 2010 to the present pertaining to treatment for hearing loss and associate them with the claims file and check to see if any VA audiological evaluation was conducted in approximately June 2011.  (Virtual VA did not have any of these records.)  If there are any other audiological evaluations during this time period, the specific information of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the evaluations were conducted by a state-licensed audiologist must be provided.

3.  After the above has been accomplished, the AMC/RO should schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand, to include the examiner addressing how the Veteran's hearing loss affects occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

